EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 27, the limitation “the radical hole” has been replaced with - - the radial hole - -.

Claim 1, lines 32-33, the limitation “the radical hole” has been replaced with - - the radial hole - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a harmonic drive mechanism having a vibratory hydraulic wave generator as defined by the claims.  It was known in the art to provide a harmonic drive mechanism with a piezoelectric arrangement having a vibrating plate.  For example, see USP 10,393,250.  However, the prior art does not teach the vibratory hydraulic wave generator having a vibrating plate fixed on a backing plate which are located in a flexible external gear, a central hole provided at an axis of an input shaft, a radial hole provided at an end of the input shaft and in communication with the central hole, the backing plate fixed at the end of the input shaft, a casing fixed to the end of the .   
     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658